Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wern et al (US 2019/0048671) further in view of of Halse et al (US 7,707,913).
As concerns claim 1, Wern et al (US 2019/0048671) discloses a robot for conducting a subterranean operation, the robot comprising: 
a main body coupled to a rig and comprising a housing (Figure 1A, illustrates a system comprising a main body, that would attach to a rig (Paragraph [0029]);
a first clamping system (Figure 1, upper tong);
a second clamping system (Figure 1, lower tong); 
a controlled atmosphere volume (Paragraph [0029], ATEX Class 1, Zone 1) disposed within at least one of the housing, the first clamping system, and a combination thereof; and 
an electrical component (453, 460) disposed within the controlled atmosphere volume.
Wern fails to specify particulars about the first and second clamping system with regard to adjustability.
Halse et al (US 7,707,913) however teaches a clamping system having a first clamping system (2); a second clamping system (4) wherein the first clamping system is vertically adjustable relative to the second clamping system and the rig, and wherein the second clamping system is vertically adjustable relative to the first clamping system and the rig. (Figure 1)
Therefore it would have been obvious to modify Wern as taught by Halse to obtain the invention as specified in the claim for the expected benefit of providing adjustability to the tong systems. 

As concerns claim 2, the combination discloses the robot of claim 1, wherein the controlled atmosphere volume comprises an EX-certified volume disposed in the first clamping system, and wherein the electrical component is disposed within the EX-certified volume (Wern - Paragraph [0029] “In some embodiments, onboard electric motor 453 and/or electronics 460 may be enclosed in a flameproof housing. For example, the flameproof housing may meet ATEX standards for class 1, zone 1, division 1.”).

As concerns claim 3, the combination discloses the robot of claim 2, wherein the first clamping system comprises a clamp actuator (Wern - Paragraph [0028] “Onboard electric motor 453 may supply 2ue to power tong 420 in order to make-up to tubulars to a precise target torque while maintaining this torque for some time.”), and wherein the clamp actuator comprising an electric motor disposed in the EX-certified volume. (Wern - Paragraph [0029])

As concerns claim 4, Wern discloses the robot of claim 3, wherein the clamp actuator includes a feedback control of the clamp actuator. (Paragraph [0028], programmable logic controller 464, which are understood to facilitate feedback control)
Wern fails to specify the timing of the feedback control.  
The Examiner takes Official Notice that it is old and well known in the art to use specific feedback control reflective of the time constraints of an operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a feedback control using any variation of split-second measurement, including decisecond, centisecond and millisecond for the expected benefit of using known time measurements to determine feedback over time.
Thus, one of ordinary skill in the art would have recognized that using split second feedback including decisecond, centisecond and millisecond feedback would have provided predictable results and a reasonable expectation of success. 
Therefore it would have been obvious to modify Wern as taught by Official Notice to obtain the invention as specified in the claim. 

As concerns claim 5, the combination discloses the robot of claim 4, wherein the first clamping system comprises a torque wrench system, and wherein the torque wrench system is adapted to clamp onto a tubular member at a predetermined clamping pressure and rotate the tubular member at a predetermined torque and speed. (Wern - Paragraph [0035], “the clamping force is essentially constant”, Figure 6)

As concerns claim 6, the combination discloses the robot of claim 5, wherein the torque wrench system further comprises a die coupled to the clamp actuator, and wherein the die is configured to engage a tubular when the clamp actuator is extended toward the tubular. (Wern - Figure 1, multiple die are illustrated along the inner opening on both the upper and lower tongs for engaging a tubular (not shown).)

As concerns claim 11, the combination discloses the robot of claim 3, further comprising a tong elevation system comprising a first winch system and a second winch system (Halse - not shown, for use with attachment points 60), wherein the first winch system controls a vertical position of the first clamping system, and the second winch system controls a vertical position of the second clamping system. 

As concerns claim 13, the combination discloses the robot of claim 1, wherein the electrical component comprises an electronic controller (Wern - Paragraph [0028], electronics 460 which may include a programmable logic controller 464) that controls a function of the robot.

As concerns claim 14, the combination discloses the robot of claim 1, further comprising a motor disposed within the controlled atmosphere volume. (Wern - Paragraph [0029], motor 453)

As concerns claim 15, the combination discloses the robot of claim 1, wherein the controlled atmosphere volume contains an EX Zone 1 compliant device according to an ATEX certification, an IECEx certification, or a combination thereof. (Paragraph [0029], wherein the “housing may meet ATEX standards for class 1, zone 1, division 1.”)

As concerns claim 16, Wern et al (US 2019/0048671) discloses a method of conducting a subterranean operation, the method comprising: 
positioning a tubular string within a vertical opening through an iron roughneck, the iron roughneck comprising a first clamping system (Figure 1, upper tong) with a first EX certified volume (Paragraph [0029]) contained therein and a second clamping system (Figure 1, lower tong) with a second EX certified volume contained therein (Figure 4 illustrates schematically wherein each tong utilizes its own EX volume with associated controller electronics), wherein a first electrical component (453, 460) is disposed within the first EX certified volume and a second electrical component (453, 460) is disposed within the second EX certified volume; and 
controlling at least a portion of the iron roughneck, via at least one of the first electrical component and the second electric component (Paragraph [0029], Paragraph [0030]).
Wern fails to specify particulars about the first and second clamping system with regard to adjustability.
Halse et al (US 7,707,913) however teaches a clamping system having a first clamping system (2); a second clamping system (4) wherein the first clamping system is vertically adjustable relative to the second clamping system and the rig, and wherein the second clamping system is vertically adjustable relative to the first clamping system and the rig. (Figure 1)
Therefore it would have been obvious to modify Wern as taught by Halse to obtain the invention as specified in the claim for the expected benefit of providing adjustability to the tong systems. 

As concerns claim 17, the combination discloses the method of claim 16, however fails to specify further comprising purging the first EX certified volume by flowing a gas through the first EX certified volume at a predetermined flow rate.

The Examiner takes Official Notice that provision of oil or gas or any other non-flammable element is old and well-known in the art for safety purposes.
Additionally, these parameters are typically dictated by widely-known industry safety standards according to the intended jurisdiction within which the equipment will be deployed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the purging of the EX certified volume by flowing a gas for the expected benefit of meeting the required standards using commonly accepted and known techniques.
Thus, one of ordinary skill in the art would have recognized that using gas to purge said volume would have provided predictable results and a reasonable expectation of success 
Therefore it would have been obvious to modify the combination as taught by Official Notice to obtain the invention as specified in the claim.

As concerns claim 18, the combination discloses the method of claim 17, further comprising controlling at least a portion of the iron roughneck, via at least one of the first electrical component and the second electric component (Wern - Paragraph [0029]), thereby vertically adjusting the second clamping system to a vertical position that is aligned to a second tool joint of the tubular string and actuating the second clamping system to engage the second tool joint (Halse provides for vertical adjustment of an upper and lower clamp independently of one another - see Figures 1 and 3).

As concerns claim 19, the combination discloses the method of claim 18, further comprising rotating the second clamping system relative to the first clamping system to apply a predetermined torque to the tubular string. (Wern - Paragraph [0028])
Allowable Subject Matter
Claims 7-10, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679